 

Exhibit 10.14

 

Hydra Industries Acquisition Corp. October 24, 2014 3 Columbus Circle   16th
Floor   New York, New York 10019  

 

Re:Agreement among Sponsors

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being executed and delivered in
connection with the proposed underwritten initial public offering (the “Public
Offering”) by Hydra Industries Acquisition Corp., a Delaware corporation (the
“Company”) of units (the “Units”), each comprised of one share of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), one right (each,
a “Right,” and together, the “Rights”) entitling the holder thereof to receive
one-tenth of one share of Common Stock upon the Company’s completion of a
Business Combination (as defined below) and one warrant (each, a “Warrant,” and
together, the “Warrants”). The Units shall be sold in the Public Offering
pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company shall apply to have the Units
listed on the NASDAQ Capital Market. Certain capitalized terms used herein are
defined in paragraph 4 hereof.

 

Each of Hydra Industries Sponsor LLC (“Hydra”) and MIHI LLC (“Macquarie” and
together with the Hydra, the “Sponsors”) hereby agree among each other as
follows:

 

1.          Each Sponsor shall use best efforts so as to not permit the Company
to enter into a contract involving amounts in excess of $25,000 (other than an
underwriting agreement) without approval of one of the Hydra designees to the
Company’s board of directors (the “Board”) and the Macquarie designee to the
Board. Notwithstanding the foregoing, in the event A. Lorne Weil is obligated to
indemnify the trust as described in the Prospectus, Macquarie shall indemnify A.
Lorne Weil for 50% of such amount.

 

2.          Until such time as the Prospectus shall be declared effective, the
Sponsors agree to take such action so as to ensure that as of the effective time
of such Prospectus and at all times thereafter until consummation of the
Business Combination the Board shall consist of five persons in total, two
persons designated by Hydra (one of whom is deemed by applicable rules and
regulations to be an independent director), one person designated by Macquarie
and two persons mutually selected by the Sponsors who are deemed by applicable
rules and regulations to be independent directors. Notwithstanding the
foregoing, nothing herein shall prevent the Sponsors from taking action
necessary to comply with legal, regulatory or exchange rules including, but not
limited to, adding additional board members or making other changes to the
composition of the Board.

 

 

 

 

Hydra Industries Acquisition Corp.

October 24, 2014

Page 2

 

3.          The affirmative written consent of Macquarie is required before the
Company can consummate its Business Combination; provided, however, that if,
prior to the execution of a letter of intent in connection with a prospective
Business Combination, Macquarie withholds such consent because of (i) regulatory
reasons or (ii) the Business Combination involves a competitor to Macquarie, its
affiliates, or an entity in which Macquarie or an affiliate has an equity
interest (clauses (i) and (ii), each a “Triggering Event”), then the Company may
proceed with such Business Combination but Macquarie shall not be obligated to
settle the purchase of securities under the Contingent Forward Purchase Contract
(defined below). If the Company elects to move forward with a Business
Combination after the occurrence of a Triggering Event, Hydra will use its best
efforts to facilitate a sale of Macquarie’s warrants and founders shares in the
Company to a transferee or transferees (the “Transferee”). The Transferee shall
not be subject to the rights and obligations of this Letter Agreement but shall
be subject to the transfer restrictions, lock-up provisions, registration rights
and voting obligations of that certain Letter Agreement, dated as of October 24,
2014, by and among the Company and the officers, directors and certain
securityholders of the Company, and other such restrictions of Macquarie’s
founders shares and warrants. Upon the occurrence of such transfer, the term of
the Macquarie designee to the Board shall automatically terminate, and such
Board seat shall be vacant until filled by a successor duly appointed by Hydra.
In the event that (x) the Company fails to consummate a Business Combination
within 24 months from the closing of the Public Offering (the “Business
Combination Deadline”) and (y) if the Board of Directors of the Company had
during such 24 month period met and agreed to enter into a definitive
acquisition agreement for a Business Combination and such vote was unanimous
(with the exception of the Macquarie Board designee), and within 48 hours after
receipt of notification of such facts (the “Notification Deadline”) Macquarie
failed to provide its written consent to such Business Combination, then
Macquarie shall be obligated to promptly pay to Hydra a break-up fee equal to
$740,000 (the “Break-Up Fee”) in cash. In the event that Macquarie declines to
consent to such Business Combination and its decision was not a result of a
Triggering Event, then it shall so inform the Company. Notwithstanding the
foregoing, the Break-Up Fee shall not be payable if (i) after the Board agreed
to enter into a definitive acquisition agreement with respect to a Business
Combination with a potential target and before the Notification Deadline, such
target shall suffer a Material Adverse Change (as defined below) or (ii) the
Company decides to proceed with a Business Combination without Macquarie’s
consent to consummate such Business Combination in the case of a Triggering
Event and fails to consummate a Business Combination by the Business Combination
Deadline.

 

4.          As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Material Adverse Change” shall mean any event, state of facts,
circumstance, development, change, effect or occurrence that is materially
adverse to (x) the ability of the target to timely perform its obligations under
the business combination agreement, or (y) the business, financial condition or
results of operations of the target and its subsidiaries, taken as a whole,
other than any event, state of facts, circumstance, development, change effect
or occurrence resulting from (a) changes in general economic or political
conditions or the securities, credit or financial markets in general, (b)
general changes or developments in the industries in which the target and its
subsidiaries operate, including general changes in applicable law across such
industries, (c) the announcement of the Business Combination agreement or the
pendency of the transactions contemplated thereby, including disputes or any
fees or expenses incurred in connection therewith.

 

5.          This Letter Agreement and the Contingent Forward Purchase Contract
dated October 24, 2014 between Macquarie and the Company (the “Contingent
Forward Purchase Contract”) constitute the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersede all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate to the subject matter hereof.
This Letter Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

 

6.          This Letter Agreement shall be binding on the Sponsors and each of
their permitted successors and assigns of the underlying equity securities held
by the Sponsors.

 

 

 

 

Hydra Industries Acquisition Corp.

October 24, 2014

Page 3

 

7.          This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

8.          Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

9.          This Letter Agreement shall terminate in the event that the Public
Offering is not consummated and closed by March 31, 2015.

 

[Signature Page follows]

 

 

 

 

Hydra Industries Acquisition Corp.

October 24, 2014

Page 4

 

  MIHI LLC       By: /s/Duncan Murdoch     Name: Duncan Murdoch     Title: Vice
President         By: /s/Drew Reid     Name: Drew Reid     Title: Authorized
Signatory       HYDRA INDUSTRIES SPONSOR LLC       By: /s/Martin E. Schloss    
Name: Martin E. Schloss     Title: Executive Vice President           /s/A.
Lorne Weil     A. Lorne Weil

 

 

 

 

Hydra Industries Acquisition Corp.

October 24, 2014

Page 5

 

Acknowledged and Agreed:       HYDRA INDUSTRIES ACQUISITION CORP.       By:
/s/Martin E. Schloss     Name:  Martin E. Schloss     Title: Executive Vice
President  

 



 

